IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10951
                         Summary Calendar
                        __________________


GARY G. WRIGHT,

                                     Plaintiff-Appellant,

versus

DON CARPENTER, Sheriff, Tarrant
County, Tx; TARRANT COUNTY TEXAS,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-407-A
                        - - - - - - - - - -
                           April 12, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Gary Wright appeals from the dismissal of his civil rights

complaint brought pursuant to 42 U.S.C. § 1983 as barred by the

applicable two-year statute of limitations.   He contends that the

statute of limitations should have been tolled while he pursued

an appeal from the § 1983 action that he filed in the Amarillo

Division of the Northern District of Texas.   We have reviewed the

record and the district court's decision and affirm for

essentially the reasons set forth by the district court.     See



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-10951
                               -2-

Wright v. Carpenter et al., No. 4:95-CV-407-A (N.D. Tex. Sept.

14, 1995).

     We caution Wright that the filing of frivolous appeals may

result in the imposition of sanctions.   To avoid sanctions,

Wright is further cautioned to review any pending appeals to

ensure that they do not raise arguments that are frivolous.

     AFFIRMED; SANCTIONS WARNING ISSUED.